Citation Nr: 9902521	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-12 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
nervous disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1952.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a  January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which confirmed and continued a 30 percent 
evaluation for the service-connected nervous disorder.  The 
Board notes that in December 1996, the veteran was scheduled 
for a VA examination, but failed to report indicating that he 
had Parkinsons disease and he specifically requested that he 
not be rescheduled for a subsequent examination.  In a 
Supplemental Statement of the Case, issued in February 1997, 
the RO informed the veteran of the new rating criteria for 
his nervous disorder.  See Fed.Reg. 52695-52702 (1996).   The 
veterans representative, in an April 1997 written argument, 
reiterated the veterans request that he not be rescheduled 
for an additional VA examination for his nervous disorder.  

This case was previously remanded by the Board in May 1997 
has since been returned for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The clinical medical evidence of record establishes that 
the veterans service-connected nervous disorder is not 
currently productive of occupational or social impairment 
sufficient to warrant assignment of a rating in excess of 30 
percent under the criteria in effect prior to or after 
November 7, 1996.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the service-connected nervous disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and Regulations

The Board finds that the veterans claim for an evaluation in 
excess of 30 percent for a nervous disorder is plausible and 
is thus capable of substantiation and is therefore well 
grounded within the meaning of  38 U.S.C.A. § 5107(a) (West 
1991).  A claim is well grounded where the claimant asserts 
that a higher rating for a service-connected disability is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994);  Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with VAs duty to assist a claimant in developing the 
facts pertinent to his claim.  See  38 U.S.C.A. § 5107(b) 
(West 1991).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The evaluation of service-connected 
mental disorders is based upon the resulting occupational and 
social impairment under  38 C.F.R. Part 4,§ 4.125-4.130 
(1996, as amended).  Where entitlement to service connection 
has already been established, and an increase in the 
disability rating is the issue, the present level of the 
disability is the primary concern.  Francisco v. Brown,  7 
Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1997).

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, formerly 
as set forth in  38 C.F.R. §§ 4.125-4.132 (1996).   The new 
criteria has been redesigned as  38 C.F.R. §§ 4.125-4.130 
(1998).  See 61 Fed. Reg. 52695-52702 (1996).  Where, as 
here, the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The Board notes that the RO 
has evaluated the veterans nervous disorder at the 30 
percent rate under both the prior and the newly revised 
criteria for such disability.  To ensure that the veteran is 
given every consideration with respect to the current appeal, 
the Board will do likewise.  

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9400 
(1998), in effect prior to November 7, 1996, a 30 percent 
disability evaluation for a nervous disorder requires a 
showing of definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
with psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  The term 
definite has been defined as distinct, unambiguous, and 
moderately large in degree, and as representing a degree of 
social and industrial inadaptability that is more than 
moderate but less than rather large.  See O.G.C. Prec. 9-
93, 59 Fed. Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. 
App. 301, 303-04 (1993).  A 50 percent disability evaluation 
for a nervous disorder was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and, where by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 70 percent disability evaluation was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent disability evaluation was 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; for totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or for 
demonstrable inability to obtain or retain employment.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9400 (1998), 
effective November 7, 1996 and subsequently, a nervous 
disorder which is productive of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events), warrants a 30 percent 
disability evaluation.  

Under the newly-revised criteria, a 50 percent disability 
evaluation encompasses a nervous disorder manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for a nervous 
disorder manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for a 
nervous disorder which is productive of total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for the names of close 
relatives, own occupation, or own name. 

II.  Factual Background

VA medical records, dating from 1991 to 1993, include an 
October 1992 VA examination report and VA progress notes, 
dating from January 1991 to January 1993.  An October 1992 VA 
Mental Disorders examination report reflects that at the time 
of the examination, the veteran was sixty-four years old and 
was retired after working as a wireman for thirty-five years.  
During the examination, the veterans extensive in-service 
history was noted.  The veteran became tearful when he talked 
about the deaths of persons in his unit in Korea.  He stated 
that he would think about such events two or three times a 
month.  The veteran indicated that he would become anxious 
when an airplane would fly overhead, that he still had an 
increased startled response, that he would scout, when he 
went out, and that he would patrol his quarters before going 
to bed.  The veteran related that he kept a gun at home, but 
that it was not loaded with any ammunition.  The veteran 
indicated that if he was touched when he was asleep, he would 
wake up as if he was ready for an attack, and if he was 
touched from behind, he would jump and go to pieces.  The 
examiner noted that when he told the aforementioned story, he 
became pale and colorless.  The veteran related that he had 
fun when he went fishing.  

On formal mental state testing during the October 1992 VA 
examination, the veteran stated that his memory was 
diminished; however, he was able to recall an early memory of 
age five.  The veteran was also able to recall about 95% of a 
short story and five minutes later, after he had been 
interrupted by other tasks, and he was able to recall the 
remaining two thirds of the story.  He interpreted proverbs 
quite concretely; although, his judgment of practical 
situations was competent.  He reported that the best thing 
that ever happened to him was his parents, and the worst 
thing, was his retirement.  It was noted that the veteran had 
been married for thirty-five years and that he had four 
children and two grandchildren.  The veteran reported that he 
had one good friend, whom he had know for thirty-five years.  

During the October 1992 examination, the veteran related a 
history of decompensation under combat and of having chronic 
anxiety since service, which had become especially 
symptomatic since his retirement in 1990.  The veteran had 
symptoms of hyperventilation with paresthesias, dizziness and 
tinnitus.  He also reported hearing voices, but the examiner 
indicated that all they did was call out to him.  The veteran 
reported having a history of post-traumatic stress disorder 
(PTSD) which had been held in abeyance by chronic medication 
and work, but that it had become more symptomatic since he 
had retired.  The veteran reported having symptoms specific 
to alerted attention and startled enhancement, especially 
related to airplanes flying overhead.  He was still tearfully 
bound to the deaths of his companions that he witnessed in 
combat.  Other than voices, the examiner noted that there was 
no evidence of any psychotic process and that the voices 
heard by the veteran appeared to be more of a part of an 
enhanced alerting response and, in some measure, a partial 
flash-back experience.  The examiner further noted that the 
veteran was apparently able to work but with the increased 
freedom of retirement, he was not as defended against his 
anxieties which had begun to take more of an  acute form.  
The examiner felt that the veteran would best be served in 
treatment which addressed itself to the problems associated 
with PTSD.  He felt that the prognosis of the veteran was 
poor.  

VA outpatient reports, dating from January 1991 to January 
1993, reveal that the veteran was diagnosed as having 
anxiety, which was controlled with medication.  These reports 
also reveal that the veteran slept several hours in the 
evening, ate well, was stable with medication (Valium), went 
fishing once a week, performed work around his home, and was 
in good contact with reality.  

Medical records submitted from Barry A. Robertson, M.D., 
dated in March and June 1993, reflect that the veteran was 
diagnosed as having chronic anxiety disorder for which he was 
placed on medication.  It was the opinion of Dr. Robertson 
that the veteran was 50 percent disabled. 

A July 1993 private medical record, submitted by the Mayfield 
Neurological Institute, reflects that the veterans in-
service history was noted.  The report also reflects that the 
veteran was on medication and that he reported having been 
hospitalized twenty five to thirty times for his nerves, but 
which was always initially thought to have been cardiac 
problems.  He related that he was last hospitalized in May 
1993.  On examination, the veteran appeared depressed, had a 
flattened affect and walked in a very rigid manner with his 
arms held somewhat away from his body almost as if he had 
some extrapyramidal stiffness.  The veteran reported that his 
sleep and appetite varied.  The veteran reported that after 
service, he had worked for the same company for thirty-five 
years and then in 1990, he retired.  The veteran reported 
having lost a great deal of time at work as a result of his 
nerves, sometimes two months at a time.  It was noted that 
the veteran had been married for thirty-six years and that he 
had four children, who were all doing well.  He related that 
his daughter had been hospitalized as a result of a heart 
valve problem and that while he was visiting her, he passed 
out and was hospitalized for two days as the result of his 
nerves.  

The July 1993 report indicated that the veteran had been 
administered the Rorschach Inkblots and Wagner Hand Tests 
which revealed that he had a very chronic level of both 
anxiety and depression and was concerned about bodily 
integrity and a general sense of feeling vulnerable.  The 
examiner noted that it was difficult to determine whether or 
not the vulnerability and sense of concerns about bodily 
functioning were due to the veterans cardiac difficulties or 
his combat experiences.  The examiner also reported that the 
veteran had great difficulty elaborating on his responses 
which might have been a suggestion of some reduced cerebral 
efficiency.  Overall, the test results were most compatible 
with a dysthymic disorder, long-standing in nature, with a 
somatic focus and a suggestion of anxiety related to combat 
events.  However, there was also evidence that a major 
component of the anxiety was related to his current physical 
condition and concerns about his cardiac status.  

An August 1993 VA Psychiatric examination report reflects 
that the veteran was sixty-four years old, had a prior 
diagnosis of anxiety disorder and had been married for 
thirty-six years.  The veteran stated that when he worked, he 
had to take off up to two months at a time.  The examiner 
noted that during the interview, the veteran looked sad, but 
was, nevertheless, able to respond to questions.  The veteran 
stated that his memory was not too good; his earliest memory 
was of age five or six.  He was able to recall about 90 
percent of a short storys contents and five minutes later, 
after being interrupted by other tasks, he recalled it in 
more or less the same form.  The veteran was, however, able 
to respond to proverbs at a concrete level; although, his 
judgment of practical situations was competent.  He related 
that the best that happened to him was his family and, that 
the worst thing, was the death of his parents.  The veteran 
described having had sleep disturbance which was manifested 
by rolling, tossing and waking up tired in the morning.  He 
reported spending most of his time with his wife reading and 
talking, and occasionally visiting friends.  He related that 
he retired early because for two or three years he had had 
diminished vigor.  It was noted that for fun, the veteran 
enjoyed fishing.  The veteran indicated that Korea was always 
on his mind as he would dream of the boys being blown to bits 
about once every two or three weeks and that he would think 
about them daily.  The examiner indicated that although the 
veterans Korean experience figured prominently in his 
current preoccupations over the years, he was able to 
function and as noted on a previous examination, his anxiety 
was a result of his body integrity.  

On examination in August 1993, the veteran was diagnosed as 
having chronic depressive disorder (dysthymia), but the 
examiner felt that the veteran did not meet the other 
criteria for PTSD as he had been able to maintain 
relationships and did not present himself with aggressively 
intrusive thoughts or hypervigilance characteristic of PTSD.  
The examiner felt that it was possible that the veterans 
military experience had sensitized him to matters of body 
integrity and mortality, but that it did not figure 
prominently in either contact with the veteran.  The examiner 
concluded that the veteran was moderately severely impaired 
at that time, mainly with sleep disturbance and depression, 
and that his vegetative functions as well as his personal 
relationships had been well maintained.   

VA outpatient reports from the VA Medical Center in Dayton, 
Ohio, dating from January 1993 to July 1997, reflect that the 
veteran was seen for complaints of depression and anxiety for 
which he received medication. 

In a letter, submitted by Dr. Barry A. Robertson, M.D., dated 
in August 1997, it was indicated that he had treated the 
veteran for chronic anxiety disorder, endogenous depression 
and other physical disabilities.  In his opinion, the veteran 
was disabled and was entitled to continued benefits.  

In a letter from the RO to the veteran, dated in August 1997, 
it was requested that the RO needed Dr. Robertsons actual 
treatment records.  Additionally, the veteran was advised to 
inform the RO whether or not he would be able to report for a 
VA examination, and if he was unable to do so, that the VA 
might be able to provide special transportation or other 
means of transport in order to accommodate him.  

In a letter from the [redacted], dated in September 
1997, she related that the veteran no longer had the mental 
capacity to understand the VA letter and she indicated that 
it would be necessary for VA to consider his claim on the 
basis of the evidence or record.  See 38 C.F.R. 
§ 3.655(a)(b)(1998).  She further reported that she would ask 
Dr. Robertson to furnish copies of the veterans treatment 
records.  

In December 1997, the RO received a letter from Barry A. 
Robertson, M.D., which was duplicative of the previously 
submitted above referenced letter, dated in August 1997.  
However, no other treatment records were submitted.

III.  Analysis

In considering both the private and VA medical evidence of 
record, the Board finds that there is no basis to afford the 
veteran an evaluation in excess of 30 percent for his 
service-connected nervous disorder under either the former or 
revised criteria for evaluating mental disorders.  In this 
regard, although recent VA and private medical records 
reflect that the veteran suffers from anxiety, depression, 
loss of sleep and a flattened affect, these same records 
reflect that his psychological complaints were well 
controlled with medication, that he had a good memory (he had 
a first memory of age of five), was intact with reality, 
maintained personal relationships with his family (he has 
been married to his wife for thirty-six years), held a steady 
job for thirty-five years after service and that he would 
visit friends and go fishing for fun.  In addition, a review 
of the above cited medical evidence suggests that some of the 
veterans anxiety and depression were related to his current 
physical conditions, to include his concerns over his 
cardiovascular disorder.  As such, such manifestations can 
not be used in the evaluating the severity of the service-
connected nervous disorder.  38 C.F.R. § 4.14 (1998).  

Finally, while the Board notes the August 1997 opinion of Dr. 
Barry A. Robertson, indicating that he felt that the veteran 
was 50 percent disabled, such opinion was not based on any 
objective findings indicating that he had actually examined 
the veteran.  In fact, when the RO requested actual treatment 
records from Dr. Robertson, none were submitted.  In this 
regard, The United States Court of Veterans Appeals (Court) 
has stated that [w]hile it is true that the BVA is not free 
to ignore the opinion of a treating physician, the BVA is 
certainly free to discount the credibility of that 
physicians statement. Senden v. Derwinski, 2 Vet. App. 97, 
101 (1992).  In contrast, during an August 1993 VA 
examination, the examiner concluded, after a through 
examination of the veteran, that the veterans anxiety was of 
moderate severity.  In light of the foregoing, the Board is 
of the opinion that any industrial and social impairment 
which has resulted from the service-connected nervous 
disorder is reflected by the currently assigned 30 percent 
evaluation.  

IV.  38 C.F.R. § 3.321(b)(1)

The Board would point out that its decision is based upon the 
applicable provisions of the VAs Schedule for Rating 
Disabilities.  The Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards.  38 C.F.R. 
§§ 4.10, 3.321(b)(1) (1998).  As noted above, the veteran was 
able to work for many years after service until he retired in 
1990, and there is no indication that he retired as a result 
of his service-connected anxiety disorder.  In addition, 
there is no evidence that the veterans service-connected 
anxiety disorder has necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that a remand for compliance with the procedures for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§§ 4.10, 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 30 percent for a nervous disorder 
is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
